DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a lidar control method and lidar comprising all the specific elements with the specific combination including the laser light is orientated by the oscillating mirror in a horizontal direction and in a vertical direction to form an area array of laser light point clouds and have overlapping scanning areas corresponding to at least one subset of the plurality of laser transmitters, wherein the at least one subset of the laser transmitters comprises two adjacent laser transmitters, wherein the horizontal direction and the vertical direction are obtained relative to the plurality of laser transmitters, and wherein the plurality of laser transmitters constitute a laser transmitter array of M rows and N columns, M being an integer greater than or equal to 2 and N being an integer greater than or equal to 2 in set forth of claims 1 and 8, wherein dependent claims 2-7 are allowable by virtue of dependency on the allowed claim 1, wherein dependent claims 9-10 are allowable by virtue of dependency on the allowed claim 8.
The prior art of record, taken alone or in combination, fails discloses or render obvious a lidar comprising all the specific elements with the specific combination including the plurality of laser transmitters constitute a laser transmitter array of M rows and N columns, M being an integer greater than or equal to 2 and N being an integer greater than or equal to 2, wherein the laser transmitters in a same column of the laser transmitters are configured to transmit laser light at different first included angles each between respective laser light and a plane Atty. Dkt. No. 10040-01-0001-US-6-Chunxin QIU Reply to Office Action of March 2, 2022Application No. 16/396,753 perpendicular to an entrance surface of a transmission collimator between the plurality of laser transmitters and the oscillating mirror, and wherein laser light transmitted by any two adjacent laser transmitters in a same row of the laser transmitters forms second included angles, a first one of the second included angles being equal to a second one of the second included angles in set forth of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 17, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886